Boyce, J.:
—The statute requires all public roads hereafter to be laid out in Kent and Sussex counties to be thirty feet, and private roads to be twenty-five feet wide. A different provision is enacted for New Castle County. Do you know of any case in this county, where it has been held that the' commissioners must in their return designate the width of the road ?
Mr. Cahall:—I do not recall any case, but if objection were made to it I contend it would be fatal.
Boyce, J.:—The statute fixes the width of roads to be laid out in this county, and it imposes certain duties upon the commissioners appointed thereunder. Certain things are required to be set *19forth in the return of their proceedings, but not the width of the road. The return in this case, so far as it has been shown to us, seems to me to be in full compliance with the requirements of the statute.
Spruance, J.:
—In New Castle County it is absolutely necessary that the width of the road should be set out. They have a maximum and a minimum for their action in that regard. But when you come to Kent and Sussex Counties, “ all public roads hereafter laid out shall be thirty feet wide,” and there is no discretion there.
Mr. Oahall:—Suppose they had not complied with the statute ?
Lore, C. J.:
—If you show that, that is another thing. In the face of the statute which says it shall be twenty-five feet wide, and there being nothing to show that they have not complied with the statute, we think this return is sufficient. There is nothing to indicate that the width should be set out. There is no reason for it in this county, but there is in New Castle County ; for there the commissioners have discretion from twenty-five feet to forty feet. Here and in Kent County it is mandatory that all public roads shall be thirty feet wide and all private roads twenty-five feet.
Let the return be confirmed.